



EXHIBIT 10.172


EMPLOYMENT AGREEMENT
Gretchen L. Holloway


This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of February 3, 2015 (the
“Effective Date”) by and between ITC Holdings Corp. (the “Company”) and Gretchen
L. Holloway (the “Executive”).
WHEREAS, the Executive and the Company desire to enter into an agreement
embodying the terms of the Executive’s employment with the Company.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, and intending to be legally bound
hereby, the parties agree as follows:
1.Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company, International Transmission Company
and any of their subsidiaries and/or affiliates that the Board of Directors of
the Company (the “Board”) shall designate (collectively, the “Employer”) for an
initial period commencing on the Effective Date and ending on February 3, 2017
on the terms and subject to the conditions set forth in this Agreement;
provided, however, that such period of employment shall automatically be
extended for successive one‑year periods unless the Employer or Executive, at
least thirty (30) days prior to the end of any such period, provides written
notice to the other party of the intent not to extend such period of employment
for any additional one-year period. For purposes of this Agreement, the term
“Employment Term” shall mean the period of time during which Executive is
employed by Employer under this Agreement.


2.Position.


a.During the Employment Term, Executive shall serve as the Employer’s Vice
President. In such position, Executive shall have such duties and authority as
the Chief Executive Officer of the Employer (the “Chief Executive Officer”)
determines from time to time. If requested, Executive shall also serve as a
member of the Board without additional compensation.


b.During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Chief Executive Officer; provided that nothing herein shall preclude Executive,
subject to the prior approval of the Chief Executive Officer, from accepting
appointment to or continue to serve on any board of directors or trustees of any
business corporation or any charitable organization; provided in each case, and
in the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 8 of this
Agreement.





--------------------------------------------------------------------------------





3.Base Salary. During the Employment Term, the Employer shall pay Executive a
base salary at the annual rate of $200,000, payable in regular installments in
accordance with the Employer’s normal payroll practices. Executive’s base salary
shall be reviewed annually by the Chief Executive Officer and Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time in the sole discretion of the Chief Executive
Officer. Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary”.


4.Annual Bonus. During the Employment Term, Executive shall be eligible to earn
an annual bonus award in respect of each fiscal year of Employer (an “Annual
Bonus”), payable upon the Employer’s achievement of certain performance targets
established by the Board and after application of any multipliers approved by
the Board, pursuant to the terms of an incentive compensation plan established
by the Board (the “Incentive Plan”). Executive’s target Annual Bonus for each
fiscal year of Employer shall be that percentage of the Executive’s Base Salary
as the Board may establish from time to time (the “Target Bonus”), but shall
generally be forty percent (40%) of Executive’s Base Salary, plus any
multipliers approved by the Board. The foregoing notwithstanding, any Annual
Bonus to which Executive is entitled shall be paid no later than two and a half
(2-1/2) months after the later of the end of the fiscal or calendar year in
which such Annual Bonus is no longer subject to a substantial risk of forfeiture
(as defined under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and Internal Revenue Service (“IRS”) guidance issued thereunder).


5.Employee Benefits and Perquisites; Business Expenses.


a.Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Employer’s employee benefit and retirement plans (the “ITC
Plans”) as in effect from time to time as determined by the Board, which provide
certain benefits (collectively the “Employee Benefits”) to Executive, including
the following plans: (i) welfare benefit plans (including active medical, life,
disability, flexible spending accounts and other related welfare plans); (ii)
fringe benefit plans (including education assistance and adoption assistance);
(iii) retiree welfare benefit plans (medical and life insurance); (iv) qualified
and non-qualified defined benefit and defined contribution plans; and (v)
vacation plans (except that there shall be limitations set on the amount of
vacation that Executive may carry forward from any given calendar year to the
next).


b.Perquisites. During the Employment Term, Executive shall also be entitled to
receive such perquisites as are generally provided to executives of the Employer
from time to time, as determined by the Board (or a compensation committee
thereof).


c.Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Employer in accordance with the Employer’s policies;
provided that such reimbursement shall in any event occur no later than ninety
(90) days after the date on which an eligible business expense is incurred.





--------------------------------------------------------------------------------





6.Equity Participation. Executive’s equity participation in the Company has been
or will be documented pursuant to some or all of the 2003 Stock Purchase and
Option Plan for Key Employees of the Company and its Subsidiaries and the
associated Management Stockholder’s Agreement, the Second Amended and Restated
ITC Holdings Corp. 2006 Long Term Incentive Plan and the associated Amendment to
Management Stockholder’s Agreement, and in one or more Stock Option, Restricted
Stock Award and Sale Participation Agreements associated therewith, each as
executed by the Executive, the Company, and its shareholders, as applicable
(such documents, collectively, the “Equity Documents”). The Company and
Executive each acknowledges that the terms and conditions of the aforementioned
documents govern Executive’s acquisition, vesting, holding, sale or other
disposition of Executive’s equity in the Company, and Executive’s and the
Company’s rights with respect thereto.


7.Termination. Executive’s employment hereunder may be terminated by either
party at any time and for any reason, subject to the applicable provisions of
this Section 7; provided that Executive will be required to give the Employer at
least 30 days advance written notice of any resignation of Executive’s
employment; and provided, further, that the Employer will be required to give
Executive at least ten (10) business days advance notice of a termination of
Executive’s employment by the Employer without Cause (other than in the event of
Executive’s Disability) (the “Employer Notice Period”), unless the Employer
provides Executive with a payment equal to the Base Salary that would otherwise
be payable in respect of any portion of the Employer Notice Period which the
Employer elects to waive. Notwithstanding any other provision of this Agreement
(and except as may otherwise be provided in the Equity Documents), the
provisions of this Section 7 shall exclusively govern Executive’s rights upon
termination of employment with the Employer.


a.By the Employer For Cause or By Executive Resignation Without Good Reason.


(i) Executive’s employment hereunder may be terminated by the Employer for Cause
(as defined below) and shall terminate automatically upon Executive’s
resignation without Good Reason.


(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s
continued failure substantially to perform Executive’s duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the Employer to
Executive of such failure, (B) dishonesty in the performance of Executive’s
duties hereunder, (C) Executive’s conviction of, or plea of nolo contendere to a
crime constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor involving moral turpitude, (D) Executive’s willful
malfeasance or willful misconduct in connection with Executive’s duties
hereunder or any act or omission which is injurious to the financial condition
or business reputation of the Employer or affiliates or (E) Executive’s breach
of the provisions of Sections 8 or 9 of this Agreement.


(iii) If Executive’s employment is terminated by the Employer for Cause or if
Executive resigns without Good Reason (other than due to a Disability, as such
term is defined below), Executive shall be entitled to receive:


(A)any Base Salary earned through the date of termination, payable at such
time(s) as the Base Salary would otherwise be payable in accordance with the
normal payroll practices of the Employer;


(B)any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year, payable in a lump sum at such time as such





--------------------------------------------------------------------------------





Annual Bonus would normally be paid under the Incentive Plan as provided in
Section 4 hereof;


(C)reimbursement for any unreimbursed business expenses properly incurred by
Executive through the date of termination, payable at such time(s) and in
accordance with the Employer’s policy prior to the date of Executive’s
termination; provided that such reimbursement shall in any event occur no later
than ninety (90) days after the date on which an eligible business expense is
incurred; and


(D)such Employee Benefits, if any, as to which Executive may be entitled under
the applicable ITC Plans upon termination of employment hereunder.
The payments and benefits described in clauses (A) through (D) hereof are
referred to, collectively, as the “Accrued Rights”.
Following such termination of Executive’s employment by the Employer for Cause
or resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
b.Disability or Death.


(i) Executive’s employment hereunder shall terminate upon Executive’s death, and
may be terminated by the Employer if Executive experiences a “Disability” (as
such term shall be defined from time to time under Code Section 409A). Any
question as to the existence of the Disability of Executive as to which
Executive and the Employer cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Employer. If Executive and the Employer cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Employer and Executive
shall be final and conclusive for all purposes of the Agreement.


(ii) Upon termination of Executive’s employment hereunder for Disability or
death, Executive, Executive’s then spouse, or Executive’s estate (as the case
may be), shall be entitled to receive:
(A)    the Accrued Rights; and


(B)    a pro rata portion of the Target Bonus (calculated based on the number of
days Executive was employed hereunder during the calendar year in which the date
of such termination of employment occurs, relative to the applicable full
calendar year), payable in a lump sum within fifteen (15) business days after
the date of such termination of employment.


Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.





--------------------------------------------------------------------------------





c.By the Employer Without Cause or by Executive Resignation for Good Reason.
 
(i) Executive’s employment hereunder may be terminated (A) by the Employer
without Cause (which shall not include Executive’s termination of employment due
to death or Disability), or (B) or by Executive for Good Reason (as defined
below).


(ii) For purposes of this Agreement, “Good Reason” shall mean (A) a greater than
10% reduction in the total value of Executive’s Base Salary, Target Bonus, and
Employee Benefits, or (B) Executive’s job responsibility and authority are
substantially diminished; and provided, further, that “Good Reason” shall cease
to exist for an event unless:


(C)    no later than the 60th day following the initial existence of such Good
Reason condition, Executive has given the Employer written notice thereof ;
(D)    the Employer is afforded a period of thirty (30) days to remedy the
condition; and
(E)    in the absence of any such remedy, the Executive terminates employment
within one hundred eighty (180) days following the end of the cure period
described in (D) above.
(iii) If Executive’s employment is terminated by the Employer without Cause
(other than by reason of Executive’s death or Disability) or by Executive for
Good Reason, subject to Executive’s execution of a release of all claims against
Employer as provided in Section 7(e)(ii), Executive shall be entitled to
receive:


(A)the Accrued Rights;


(B)a pro rata portion of the Target Bonus (calculated based on the number of
days Executive was employed hereunder during the calendar year in which the date
of such termination of employment occurs, relative to the applicable full
calendar year), payable based upon the Employer’s actual achievement of the
performance targets for such year as determined under and at the time that such
an Annual Bonus (if any) would normally be paid as set forth in Section 4
hereof;


(C)one or both of the following series of payments:
(I) continued payment in substantially equal installments and in accordance with
the normal payroll practices of Employer, for a period of one (1) year following
the date of termination of Executive’s employment hereunder, of Executive’s
annual rate of Base Salary as in effect immediately prior to such termination;
and
(II) in the event that Executive’s employment is terminated hereunder within a
period beginning six (6) months before and ending two (2) years after a Change
in Control occurs, Executive shall receive the following additional amounts: (x)
continued payment in substantially equal installments and in accordance with the
normal payroll practices of Employer, for a period of one (1) year following the
first anniversary of the date of termination of





--------------------------------------------------------------------------------





Executive’s employment hereunder, of Executive’s annual rate of Base Salary as
in effect immediately prior to such termination; and (y) an amount equal to two
(2) times the average of each of the Annual Bonuses that were payable to
Executive (including any portion of any such Annual Bonus the receipt of which
Executive elected to defer) for the three fiscal years immediately preceding the
fiscal year in which Executive’s employment terminates, payable in substantially
equal installments and in accordance with the normal payroll practices of
Employer, over the period during which the Executive’s Base Salary will continue
to be paid pursuant to the foregoing provisions of this Section 7(c)(iii)(C)
(or, if applicable, over the remaining period during which such Base Salary
payments will be made, in the event the Executive’s termination occurs within
the six (6) month period before any such Change in Control occurs, beginning
with the first payment due thirty (30) days after the Change in Control occurs);
(D)    continued provision of those applicable Employee Benefits that are
medical, dental and vision benefits which are required to be made available by
the Employer pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”); provided that all applicable COBRA coverage rules must be followed by
Executive in order to continue such coverage(s) (including Executive’s timely
payment of the entire applicable COBRA premium to the Plan Administrator), or
the coverage(s) will be terminated. The Employer agrees to reimburse Executive
for a portion of his applicable COBRA premium costs during that period ending on
the earlier of (I) the date Executive is eligible (even if he does not enroll)
for coverage under another employer-sponsored group health plan in connection
with other employment obtained after Executive’s termination hereunder; or (II)
twelve (12) months after the date of termination of Executive’s employment
hereunder. The Employer’s COBRA reimbursement amount shall be paid to Executive
each payroll period (in accordance with the normal payroll practices of
Employer, but subject to any applicable limitations on payments to a “specified
employee” within the meaning of Code Section 409A, as set forth below) as a
taxable amount equal to the sum of (III) the Employer’s portion of the premium
payments due with respect to other executives with the same coverage(s) for such
payroll period, plus (IV) such additional amount as is required to pay any
income and/or payroll taxes due on the sum of the premium payment and the
additional tax gross-up payment (as determined by the Employer’s independent
accountants, assuming that the Executive pays income taxes at the highest
applicable marginal rates for the calendar year in which such payments are to be
made); an


(E)outplacement services of a duration of up to two (2) years from the date of
termination (or until such earlier date on which Executive obtains other
employment), and at a level commensurate with Executive’s former position with
the Employer, and by a provider as determined by the Employer in good faith.


The foregoing notwithstanding, in the event Executive is a “specified employee”
within the meaning of Code Section 409A and in accordance with the involuntary
“separation pay plan” exception under the Code Section 409A regulations, the
total of all amounts paid to Executive pursuant to Sections 7(c)(iii)(C) and (D)
hereof (and any other amount payable pursuant to this Section 7(c)(iii) that
constitutes a payment





--------------------------------------------------------------------------------





under a “nonqualified deferred compensation plan” within the meaning of Code
Section 409A) within the first six (6) months following such termination
pursuant to this subsection shall not exceed two times the lesser of (I) the sum
of the Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Employer for the calendar year preceding the calendar
year in which the termination occurs (adjusted for any increase during that year
that was expected to continue indefinitely, if the Executive had not
terminated), or (II) the Code Section 401(a)(17) limit on compensation for the
calendar year in which the Executive terminates. To the extent a portion of any
such amount exceeds such limitation, the payment shall not commence until the
first business day following the date that is six months after the date of
termination of Executive’s employment hereunder (the period during which such
payments may be limited under Code Section 409A, the “409A Period”), at which
time Employer shall (III) pay to Executive, in one lump sum, an amount equal to
all such amounts that would otherwise have been payable during the 409A Period,
and (IV) thereafter continue to pay the remaining unpaid portion of any such
amounts in accordance with the normal payroll practices of Employer, at the time
or through the end of the period(s) otherwise provided above in this subsection.
Following Executive’s termination of employment by the Employer without Cause
(other than by reason of Executive’s death or Disability) or by Executive for
Good Reason, except as set forth in this Section 7(c)(iii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
d.Notice of Termination. Any purported termination of employment by the Employer
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12(h) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated


e.Board/Committee Resignation; Execution of Release of all Claims.


(i) Upon termination of Executive’s employment for any reason, Executive agrees
to resign, as of the date of such termination and to the extent applicable, from
the Board (and any committees thereof) and the board of directors (and any
committees thereof) of any of the Company’s affiliates.
(ii) Upon termination of Executive’s employment for any reason, Executive agrees
to execute a release (the “Release”) of all claims against the Company, its
subsidiaries, affiliates, shareholders, directors, officers, employees, and
agents, substantially in a form to be provided to Executive by Employer at such
time. Notwithstanding anything set forth in this Agreement to the contrary, upon
termination of Executive’s employment for any reason, Executive shall not
receive any payments or benefits to which Executive may be entitled hereunder
(other than those which by law cannot be subject to the execution of a release):
(A) if Executive does not execute or otherwise revokes such Release; or (B) in
the event Executive does execute the Release, until eight (8) days after the
date Executive executes such Release (or until such other later date after which
applicable law may provide that Executive cannot revoke such Release). Subject
to the foregoing, if by no later than forty-five (45) days after the date of
termination of Executive’s employment for any reason hereunder, Executive has
(C) not executed or has otherwise revoked such Release, or (D) Executive has
executed the Release but the applicable revocation period referred to in the
preceding sentence has not lapsed, then Executive shall in either case totally
forfeit all payments and benefits to which Executive may be entitled under this
Agreement (other than those which by law cannot be subject to the execution of a
release), but this





--------------------------------------------------------------------------------





Agreement shall otherwise remain in full force and effect. In the event that
prior to the end of such forty-five (45) day period, Executive has properly
executed such Release, has not revoked the Release, and the applicable
revocation period for the Release has lapsed, the payments and benefits due to
Executive hereunder shall commence being paid or provided with the next
scheduled payment date following the end of such revocation period; provided all
payments that would otherwise have become due prior to such date shall be
accumulated and paid when the first payment is made hereunder. The foregoing
notwithstanding, in the event the forty-five (45) day period referred to in this
subsection begins in one taxable year of the Executive and ends in a second
taxable year, any payments and benefits due to Executive hereunder (to the
extent required to be restricted under Code Section 409A and IRS guidance issued
thereunder) shall commence being paid or provided with the first scheduled
payment date on or after the beginning of such second taxable year.
 
8.Non-Competition.


a.Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Employer and its affiliates and accordingly agrees as follows:


(i) During the Employment Term and for a period of one year following the date
Executive ceases to be employed by the Employer (in either case, the “Restricted
Period”), Executive will not, whether on Executive’s own behalf or on behalf of
or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Employer, the business of any customer or prospective
customer:


(A)    with whom Executive had personal contact or dealings on behalf of the
Employer during the one-year period preceding Executive’s termination of
employment;


(B)    with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Employer during the one year immediately preceding
Executive’s termination of employment; or


(C)    for whom Executive had direct or indirect responsibility during the one
year immediately preceding Executive’s termination of employment.


(ii) During the Restricted Period, Executive will not directly or indirectly:


(A)    engage in any business that competes with the business of the Employer or
its affiliates (including, without limitation, businesses which the Employer or
its affiliates have specific plans to conduct in the future and as to which
Executive is aware of such planning) in any geographical area that is within 100
miles of any geographical area where the Employer or its affiliates
manufactures, produces, sells, leases, rents, licenses or otherwise provides its
products or services (a “Competitive Business”);


(B)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;





--------------------------------------------------------------------------------





(C)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or


(D)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Employer or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Employer or its affiliates.


(iii) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Employer or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (A) is not a controlling person of, or a member of a group
which controls, such person and (B) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.
(iv) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:


(A)    solicit or encourage any employee of the Employer or its affiliates to
leave the employment of the Employer or its affiliates; or


(B)    hire any such employee who was employed by the Employer or its affiliates
as of the date of Executive’s termination of employment with the Employer or who
left the employment of the Employer or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Employer.


(v) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Employer or its affiliates any
consultant then under contract with the Employer or its affiliates.


(vi) Employer may, in its sole discretion, extend the Restricted Period (and
thereby the non-competition provisions of this Section 8) by one additional year
and, in consideration thereof, will provide Executive with continued payment in
substantially equal installments and in accordance with the normal payroll
practices of the Employer, for a period of one (1) year following the first
anniversary of the date of termination of Executive’s employment hereunder, of
Executive’s annual rate of Base Salary as in effect immediately prior to such
termination. In the event Employer elects to exercise its discretion to extend
the Restricted Period as provided above, the Employer will notify Executive to
this effect, by no later than six (6) months after the date of termination of
Executive’s employment hereunder. The foregoing notwithstanding, such extension
of the Restricted Period will not result in any similar extension of any other
payments or benefits due to Executive under this Agreement.
b.It is expressly understood and agreed that although Executive and the Employer
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds





--------------------------------------------------------------------------------





that any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.


9.Confidentiality.


a.Executive will not at any time (whether during or after Executive’s employment
with the Employer) (i) retain or use for the benefit, purposes or account of
Executive or any other Person; or (ii) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Employer (other than
its professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information --including without
limitation rates, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals --
concerning the past, current or future business, activities and operations of
the Employer, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Employer on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.


b.“Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed; provided that Executive shall give prompt written notice
to the Employer of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Employer to obtain a protective
order or similar treatment.


c.Except as required by law, Executive will not disclose to anyone, other than
Executive’s immediate family and legal or financial advisors, the existence or
contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Sections 8 and 9 of this Agreement
provided they agree to maintain the confidentiality of such terms.


d.Upon termination of Executive’s employment with the Employer for any reason,
Executive shall (i) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Employer, its subsidiaries or
affiliates; (ii) immediately destroy, delete, or return to the Employer, at the
Employer’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
the Employer’s property) that contain Confidential Information or otherwise
relate to the business of the Employer, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (iii) notify
and fully cooperate with the Employer regarding the delivery or destruction of
any other Confidential Information of which Executive is or becomes aware.


e.Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Employer any





--------------------------------------------------------------------------------





confidential, proprietary or non-public information or intellectual property
relating to a former employer or other third party without the prior written
permission of such third party. Executive hereby indemnifies, holds harmless and
agrees to defend the Employer and its officers, directors, partners, employees,
agents and representatives from any breach of the foregoing covenant. Executive
shall comply with all relevant policies and guidelines of the Employer,
including regarding the protection of confidential information and intellectual
property and potential conflicts of interest. Executive acknowledges that the
Employer may amend any such policies and guidelines from time to time, and that
Executive remains at all times bound by their most current version.
Notwithstanding anything set forth herein, the Company hereby represents and
warrants that the Company shall not employ the provisions of this Section 9 in a
manner that would interfere with Executive’s ability to obtain or retain any
future employment that would not or does not otherwise violate Section 8 of this
Agreement.


f.The provisions of this Section 9 shall survive the termination of Executive’s
employment for any reason.


10.Specific Performance. Executive acknowledges and agrees that the Employer’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would be inadequate and the Employer would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Employer, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.


11.Arbitration. Except as provided in Section 10, any other dispute arising out
of or asserting breach of this Agreement, or any statutory or common law claim
by Executive relating to Executive’s employment under this Agreement or the
termination thereof (including any tort or discrimination claim), shall be
exclusively resolved by binding statutory arbitration in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association.
Such arbitration process shall take place within 100 miles of the Detroit,
Michigan metropolitan area. A court of competent jurisdiction may enter judgment
upon the arbitrator’s award. In the event of any such dispute, all reasonable
fees and disbursements of counsel incurred by Executive shall be reimbursed by
Employer within a reasonable period of time following receipt from Executive (or
Executive’s counsel) of a final bill invoicing all such fees and disbursements,
so long as the arbitrator does not determine that such dispute was based on
claims made by Executive that were frivolous or in bad faith.


12.Miscellaneous.


a.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan, without regard to conflicts of laws
principles thereof.


b.Entire Agreement/Amendments. Except with respect to the matters contained in
the Equity Documents, this Agreement contains the entire understanding of the
parties with respect to the employment of Executive by the Employer. There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.







--------------------------------------------------------------------------------





c.No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


d.Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.


e.Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Employer to a person or entity that is an affiliate or a
successor in interest to substantially all of the business operations of the
Employer. Upon such assignment, the rights and obligations of the Employer
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.


f.Set Off; No Mitigation. The Employer’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Employer
or its affiliates; provided, that no such set-off in excess of $5,000 shall be
made against any amount payable to Executive pursuant to Sections 7(c)(iii)(C)
or (D) hereof (or any other amount that constitutes a payment under a
“nonqualified deferred compensation plan” within the meaning of Code Section
409A). Executive shall not be required to mitigate the amount of any payment
provided for pursuant to this Agreement by seeking other employment or otherwise
and the amount of any payment provided for pursuant to this Agreement shall not
be reduced by any compensation earned as a result of Executive’s other
employment or otherwise.


g.Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon the Company, its subsidiaries and affiliates, and the
Executive and any personal or legal representatives, executors, administrators,
successors, assigns, heirs, distributees, devisees and legatees. Further, the
Company will require any successor (whether, direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets which is required by this Section 12(g) to assume and agree to
perform this Agreement or which otherwise assumes and agrees to perform this
Agreement; provided, however, in the event that any successor, as described
above, agrees to assume this Agreement in accordance with the preceding
sentence, as of the date such successor so assumes this Agreement, the Company
shall cease to be liable for any of the obligations contained in this Agreement.


h.Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.





--------------------------------------------------------------------------------





If to the Employer:
ITC Holdings Corp.
27175 Energy Way
Novi, Michigan 48377
Attention: General Counsel
With a copy to:
Dykema Gossett PLLC
400 Renaissance Center
Suite 2300
Detroit, Michigan 48243-1668
Attention: Mark A. Metz, Esq.


If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Employer.
i.Executive Representation. Executive hereby represents to the Employer that the
execution and delivery of this Agreement by Executive and the Employer and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.


j.Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including, without limitation, any verbal agreements, offer
letters or summaries of principal terms pertaining to the employment of
Executive by the Employer) between Executive and the Employer and/or its
affiliates regarding the terms and conditions of Executive’s employment with the
Employer and/or its affiliates; provided, however, that the Equity Documents
shall govern the terms and conditions of Executive’s equity holdings in the
Company.


k.Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) that relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.


l.Taxes.
(i) Withholding Taxes. The Employer may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation, with respect to any
compensation or benefits payable or provided to Executive by Employer pursuant
to this Agreement or any other plan, arrangement or agreement with the Employer.


(ii) 409A Compliance and Penalties. All payments under this Agreement are
intended to be exempt from or in compliance with Code Section 409A, and the
provisions of this Agreement are to be construed and administered accordingly.
Further, for all purposes under this Agreement: (A) references to “termination”
of employment (or variations thereof), shall be synonymous with the meaning
given to the term “separation from service” as provided under Code Section 409A,
and IRS guidance issued thereunder; (B) no payment, reimbursement or benefit
provided to Executive in one





--------------------------------------------------------------------------------





calendar year hereunder shall affect the provision of any such payment,
reimbursement or benefit in any other calendar year; and (C) the timing of
payments and the provision of benefits under this Agreement that are contingent
on Executive executing and not revoking the Release as provided in Section
7(e)(ii), are intended to satisfy the requirements of IRS Notices 2010-6 and
2010-80.


Notwithstanding any other provision of this Agreement (other than Section
12(l)(iii) below), while Executive acknowledges that Employer may take actions
hereunder as are required to comply with or to minimize any potential interest
charges and/or additional taxes as may be imposed by Code Section 409A (the
“409A Penalties”) with respect to any payment or benefit due to Executive under
this Agreement (including a delay in payment until the first business day
following the end of the 409A Period, in the event Executive is a “specified
employee” within the meaning of Code Section 409A, as described in and
consistent with the provisions of Section 7(c)(iii)), the parties hereby confirm
that all such payments and benefits due to Executive will in fact be made or
provided (except as provided in Section 12(l)(iii) below) at the earliest time
at which it is determined either that no 409A Penalties are applicable, or that
such 409A Penalties will apply without exception. Further, if at any time it is
determined that any payment or benefit due to Executive under this Agreement may
be subject to any 409A Penalties, the Employer shall (D) be permitted to modify
the provision of such payment or benefit if such modification would reasonably
be expected to eliminate or minimize such 409A Penalties, so long as such
modification does not adversely affect, in any material respect, the economic
benefit to Executive of such payment or benefit (or otherwise result in
additional 409A Penalties), or (E) to the extent that the course of action
proposed in clause (D) cannot be effected, within fifteen (15) days after the
date of such determination (but no later than the end of the calendar year
following the year in which the Executive remits the 409A Penalties involved; or
such other earliest date on which such amount can be paid as may be permitted
under Code Section 409A) pay to Executive an additional amount equal to such
409A Penalties, along with such additional amount as is required to pay any
income and/or payroll taxes due on the 409A Penalties and the additional tax
gross-up payment (as determined by the Employer’s independent accountants,
assuming that the Executive pays income taxes at the highest applicable marginal
rates for the calendar year in which the tax gross-up payment is to be made).
(iii) Parachute Taxes.    In the event that the Executive shall become entitled
to payments and/or benefits provided by this Agreement or any other amounts in
the “nature of compensation” (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Employer, any person whose
actions result in a change of ownership or effective control covered by Code
Section 280G(b)(2) or any person affiliated with any Employer or such person) as
a result of such change in ownership or effective control (collectively the
“Employer Payments”), and such Employer Payments would be subject to the tax
(the “Excise Tax”) imposed by Code Section 4999 (and any similar tax that may
hereafter be imposed by any taxing authority), then notwithstanding any other
provision of this Agreement or any other plan, arrangement or agreement with the
Employer, the Employer shall pay and/or provide to the Executive only that
portion of the Employer Payments which are in total equal to one dollar less
than the amount of the Employer Payments that would subject the Executive to the
Excise Tax. If the Employer Payments must be reduced pursuant to the preceding
sentence, Employer Payments shall be reduced in the following order: (A) any
amounts payable to the Executive pursuant to Section 7(c)(iii)(C); (B) any other
cash amounts payable to the Executive; (C) the value as parachute payments of
the acceleration of vesting of any stock options; (D) the value as parachute
payments of the acceleration of vesting of any restricted stock; (E) the value
as parachute payments of the acceleration of vesting of any equity interest not
covered by (C) or (D) above; and (F) the value as parachute payments of any
other benefits received.







--------------------------------------------------------------------------------





The Employer’s independent accountants, at the Employer’s expense, shall
determine whether any of the Employer Payments are “parachute payments” within
the meaning of Code Section 280G(b)(2) that would be subject to the Excise Tax,
the projected amount of such Excise Tax and any other determinations required in
the preceding paragraph. The determination of the accountants shall be final and
binding upon the Employer and the Executive; provided, that in the event any
initial determination under this subsection is subsequently modified by the
Employer’s accountants or the IRS, Executive and Employer agree to reasonably
cooperate to resolve any matter related thereto.
In all cases, Executive shall be solely responsible for timely payment of any
Excise Tax finally determined by the IRS to be due and payable with respect to
the Employer Payments (as reduced, if applicable). Executive shall also promptly
deliver to the Company copies of any written communications, and summaries of
any verbal communications, with any taxing authority regarding the Excise Tax
covered by this subsection.
m.Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


n.Definition of “Change in Control.” For purposes of this Agreement, “Change in
Control” means the occurrence of any of the following events:


(i) If any one person, or more than one person acting as a group (as defined in
Code Section 409A and IRS guidance issued thereunder), acquires ownership of
common stock of the Company that, together with stock held by such person or
group, constitutes more than fifty (50) percent of the total fair market value
or total voting power of the common stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
fifty (50) percent of the total fair market value or total voting power of the
common stock of the Company, the acquisition of additional stock by the same
person or persons is not considered to cause a Change in Control, or to cause a
change in the effective control of the Company (within the meaning of Code
Section 409A and IRS guidance issued thereunder). An increase in the percentage
of common stock of the Company owned by any one person, or persons acting as a
group, as a result of a transaction in which the Company acquires its stock in
exchange for property shall be treated as an acquisition of stock for purposes
of this subsection. This paragraph applies only when there is a transfer of
stock of the Company (or issuance of stock of the Company) and stock in the
Company remains outstanding after the transaction;


(ii) If any one person, or more than one person acting as a group (as determined
in accordance with Code Section 409A and IRS guidance thereunder), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of common stock of the Company
possessing thirty-five (35) percent or more of the total voting power of the
common stock of the Company;


(iii) If a majority of members on the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election (provided that for purposes of this paragraph, the term
Company refers solely to the “relevant corporation,” as defined in Code Section
409A and IRS guidance issued thereunder, for which no other corporation is a
majority shareholder); or


(iv) If there is a change in the ownership of a substantial portion of the
Company’s assets, which shall occur on the date that any one person, or more
than one person acting as a





--------------------------------------------------------------------------------





group (within the meaning of Code Section 409A and IRS guidance issued
thereunder) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than forty
(40) percent of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.


[Signatures on next page]






























Signature Page to Employment Agreement




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
this ___ day of _____________, 2015, effective as of February 3, 2015.


ITC HOLDINGS CORP.:                EXECUTIVE:





--------------------------------------------------------------------------------





By: /s/ Joseph L. Welch         /s/ Gretchen L. Holloway_________
Name: Gretchen L. Holloway
Its: Chairman, President & CEO___





